28 Mich. App. 562 (1970)
184 N.W.2d 507
PEOPLE
v.
MILES
Docket No. 9016.
Michigan Court of Appeals.
Decided December 8, 1970.
*563 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Thomas J. Olejnik, for defendant on appeal.
Before: J.H. GILLIS, P.J., and V.J. BRENNAN and O'HARA,[*] JJ.
PER CURIAM.
The people move to affirm (GCR 1963, 817.5[3]) defendant's conviction, on his plea of guilty, of armed robbery contrary to MCLA § 750.529 (Stat Ann 1970 Cum Supp § 28.797).
It is manifest from an examination of the record that the question sought to be appealed, on which decision of this cause depends, is so unsubstantial as to need no argument or formal submission. Boykin v. Alabama (1969), 395 U.S. 238 (89 S. Ct. 1709, 23 L. Ed. 2d 274) does not require the specific enumeration and waiver of the privilege against self-incrimination, the right to trial by jury and the right to confront one's accusers. People v. Sepulvado (1970), 27 Mich. App. 66. Defendant's reference at the arraignment proceedings to the fact that he was "on the habit of narcotics" is not sufficient to establish that defendant was under the influence of narcotics and unable to form a specific intent. See People v. Spencer (1970), 23 Mich. App. 56. The bare suggestion of narcotics intoxication is not sufficient basis for a remand for an evidentiary hearing, especially where, as here, defendant did not allege below and does not allege here that he was in fact *564 under the influence of narcotics and unable to form the specific intent. Finally, there was no necessity for the court to advise defendant of the possibility of a mandatory minimum sentence under the armed-robbery statute where neither defendant nor his accomplice assaulted or injured anyone during the commission of the robbery.
Motion to affirm is granted.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.